Case 2:17-cv-00572-JRG Document 175 Filed 04/22/19 Page 1 of 1 PageID #: 6196



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

IMMERSION CORPORATION,                         §
                                               §
               Plaintiff,                      §
                                               §
v.                                             §
                                               §   CIVIL ACTION NO. 2:17-CV-00572-JRG
SAMSUNG ELECTRONICS AMERICA,                   §
INC., SAMSUNG ELECTRONICS CO.,                 §
LTD.,                                          §
                                               §
               Defendants.

                                          ORDER

       Before the Court is Plaintiff Immersion Corporation and Defendants Samsung Electronics

America, Inc. and Samsung Electronics Co, Ltd.’s (collectively the “Parties”) Joint Motion

for Juror Questionnaire (the “Motion”). (Dkt. No. 168.) The Parties submit a proposed juror

questionnaire for the above-captioned case. The Court’s Standing Order Regarding Use of Juror
   .
Questionnaires in Advance of Voir Dire directs parties to notify the Deputy Clerk in Charge

directly regarding the date and time by which juror questionnaires shall be presented to

accompany the jury summons if the Parties desire to avail themselves the benefit of using

juror questionnaires. The Parties filed the proposed questionnaire on the docket and did not

comply with the Court’s standing order. Accordingly, the Court is of the opinion that the

Motion should be and hereby is DENIED.

       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 18th day of April, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
